Citation Nr: 1531044	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to an increased rating for service-connected right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2011 and June 2013 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The December 2011 rating decision, inter alia, denied an increased rating for the Veteran's right knee disability and TDIU.  The June 2013 rating decision denied service connection for depression.

The issue of service connection for depression has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at a hearing before the undersigned in June 2014.  At the hearing, the Veteran submitted evidence and waived initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  (In any event, the Board notes that as the substantive appeal in this case was filed after February 2, 2013, an AOJ waiver was not necessary).  38 C.F.R. § 19.37(b)).

The appeal is remanded to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that further development of this appeal is needed for several reasons.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Social Security Records

At the June 2014 Board hearing, the Veteran testified to receiving Social Security Disability Income.  He stated that this federal benefit is related to his psychiatric disorder.  In reviewing the record, the Board finds that VA has not obtained these records.  As they may contain information relevant to the Veteran's claim for service connection for a psychiatric disorder, remand is required so that they may be obtained.  Id.

Increased Rating for Knee Disability

The Veteran seeks an increased rating for his service-connected knee disability.  His most recent VA knee examination is from August 2011.  Since that examination, the Veteran has undergone a total knee replacement, and alleges that his current rating does not adequately represent the current severity of his disability.  Parenthetically, the Board notes that the Veteran also takes issue with the adequacy of the August 2011 examination.  Accordingly, the Board finds that the Veteran's disability has worsened and a new VA examination is required to determine the current severity of his condition.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU

The issue of entitlement to TDIU is inextricably intertwined with the right knee disability rating issue and with the claim of service connection for a psychiatric disorder.  The Board must therefore defer adjudication of the claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain from the SSA all records related to the Veteran's SSA disability benefits.  A negative response must be documented in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his psychiatric disorder.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to identify the Veteran's psychiatric diagnoses, if any.  If a psychiatric disorder is ruled out, a thorough explanation should be provided.

For each diagnosed disorder, the examiner is to answer two questions:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or is related to the Veteran's active service?

B)  Is it at least as likely as not that the disorder was proximately caused or aggravated by the Veteran's service-connected knee disability, to include the prescription of pain medications for its treatment?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner should attempt to establish a baseline level of severity of the psychiatric disorder prior to aggravation by the service-connected knee disability.

The examination report must include a complete rationale for all opinions expressed.  The lay evidence of record must be considered and discussed, including the Veteran's statements and the buddy statements submitted in support of his claim.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected knee disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file, which is an electronic file, must be reviewed by the examiner.

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either alone or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examiner should be aware that, on remand, the Board has requested a separate opinion regarding whether the Veteran's psychiatric problems are related to his active military service or his other service-connected disabilities.  If it is found that his psychiatric problems are related to one of the two, the examiner is asked to provide an additional opinion that takes the psychiatric disability into consideration in responding to this question.

The examination report must include a complete rationale for all opinions expressed.  The examiner must consider and discuss the lay evidence of record, including the Veteran's statements and the buddy statements submitted in support of his claim.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




